

116 S1049 IS: Access to Contraception for Servicemembers and Dependents Act of 2019
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1049IN THE SENATE OF THE UNITED STATESApril 4, 2019Mrs. Shaheen (for herself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mrs. Gillibrand, Ms. Hirono, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Reed, Mr. Sanders, Ms. Stabenow, Mr. Van Hollen, Mr. Whitehouse, Mr. Wyden, Mr. Kaine, Mrs. Feinstein, Mr. Cardin, Mr. Durbin, Ms. Harris, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Peters, Ms. Rosen, Mr. Tester, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that members of the Armed Forces and their
			 families have access to the contraception they need in order to promote
			 the health and readiness of all members of the Armed Forces, and for other
 purposes.1.Short titleThis Act may be cited as the Access to Contraception for Servicemembers and Dependents Act of 2019.2.FindingsCongress finds the following:(1)Women are serving in the Armed Forces at increasing rates, playing a critical role in the national security of the United States. Women comprise more than 17 percent of members of the Armed Forces and as of 2018, nearly 350,000 women serve on active duty in the Armed Forces or in the Selected Reserve of the Ready Reserve of the reserve components of the Armed Forces.(2)Ninety-five percent of women serving in the Armed Forces are of reproductive age and as of 2017, more than 700,000 female spouses and dependents of members of the Armed Forces on active duty are of reproductive age.(3)The TRICARE program covered 1,563,727 women of reproductive age in 2017, including female spouses and dependents of members of the Armed Forces on active duty.(4)The benefits of contraception are widely recognized and include improved health and well-being, reduced global maternal mortality, health benefits of pregnancy spacing for maternal and child health, and greater educational and professional opportunities and increased lifetime earnings for women.(5)Studies have shown that when cost barriers to the full range of methods of contraception are eliminated, and women receive comprehensive counseling on the various methods of contraception (including highly effective and more expensive long-acting reversible contraceptives), rates of unintended pregnancy decline.(6)Research has also shown that investments in effective contraception save public and private dollars.(7)In order to fill gaps in coverage and access to preventive care critical for women’s health, the Patient Protection and Affordable Care Act (Public Law 111–148) requires all non-grandfathered individual and group health plans to cover without cost-sharing preventive services, including a set of evidence-based preventive services for women supported by the Health Resources and Services Administration of the Department of Health and Human Services. These women’s preventive services include the full range of female-controlled contraceptive methods, effective family planning practices, and sterilization procedures approved by the Food and Drug Administration. The Health Resources and Services Administration has affirmed that contraceptive care includes contraceptive counseling, initiation of contraceptive use, and follow-up care (such as management, evaluation, and changes to and removal or discontinuation of the contraceptive method).(8)Under the TRICARE program, women members of the Armed Forces on active duty have full coverage of all prescription drugs, including contraception, without cost-sharing requirements, which is consistent with requirements under the Patient Protection and Affordable Care Act (Public Law 111–148), which requires coverage of all contraceptive methods approved by the Food and Drug Administration for women and related services and education and counseling. However, women members not on active duty and female dependents of members do not have similar coverage of all prescription methods of contraception approved by the Food and Drug Administration without cost-sharing when filling a prescription outside of a military medical treatment facility.(9)Studies indicate that women members of the Armed Forces need comprehensive counseling for pregnancy prevention and the lack thereof is contributing to unintended pregnancies among such women members. Additionally, they need counseling on and availability of contraception for non-contraceptive benefits (for example, menstrual suppression and predictable menstrual patterns), which is important in ensuring readiness for deployment to remote or operational theaters.(10)Research studies based on the Department of Defense Survey of Health Related Behaviors Among Active Duty Military Personnel found a high rate of unintended pregnancy among women members of the Armed Forces. Adjusting for the difference between age distributions in the Armed Forces and the general population, the rate of unintended pregnancy among women members of the Armed Forces is higher than among the general population.(11)The Defense Advisory Committee on Women in the Services has recommended that all the Armed Forces, to the extent that they have not already, implement initiatives that inform members of the Armed Forces of the importance of family planning, educate them on methods of contraception, and make various methods of contraception available, based on the finding that family planning can increase the overall readiness and quality of life of all members of the Armed Forces.(12)The military departments received more than 6,700 reports of sexual assaults involving members of the Armed Forces as victims or subjects during fiscal year 2017. Through regulations, the Department of Defense already supports a policy of ensuring that women members of the Armed Forces who are sexually assaulted have access to emergency contraception, and the initiation of contraception if desired and medically appropriate.3.Contraception coverage parity under the TRICARE program(a)In generalSection 1074d of title 10, United States Code, is amended—(1)in the header for subsection (a), by inserting for members and former members after services available;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following new subsections:(b)Care related to prevention of pregnancyFemale covered beneficiaries shall be entitled to care related to the prevention of pregnancy described by subsection (d)(3).(c)Prohibition on cost-Sharing for certain servicesNotwithstanding section 1074g(a)(6), section 1075, or section 1075a of this title or any other provision of law, cost-sharing may not be imposed or collected for care related to the prevention of pregnancy provided pursuant to subsection (a) or (b), including for any method of contraception provided, whether provided through a facility of the uniformed services, the TRICARE retail pharmacy program, or the national mail-order pharmacy program..(b)Care related to prevention of pregnancySubsection (d)(3) of such section, as redesignated by subsection (a)(2) of this section, is further amended by inserting before the period at the end the following: (including all methods of contraception approved by the Food and Drug Administration, contraceptive care (including with respect to insertion, removal, and follow up), sterilization procedures, and patient education and counseling in connection therewith).(c)Conforming amendmentSection 1077(a)(13) of such title is amended by striking section 1074d(b) and inserting section 1074d(d).4.Pregnancy prevention assistance at military medical treatment facilities for sexual assault survivors(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074o the following new section:1074p.Provision of pregnancy prevention assistance at military medical treatment facilities(a)Information and assistanceThe Secretary of Defense shall promptly furnish to sexual assault survivors at each military medical treatment facility the following:(1)Comprehensive, medically and factually accurate, and unbiased written and oral information about all methods of emergency contraception approved by the Food and Drug Administration.(2)Notification of the right of the sexual assault survivor to confidentiality with respect to the information and care and services furnished under this section.(3)Upon request by the sexual assault survivor, emergency contraception or, if applicable, a prescription for emergency contraception.(b)InformationThe Secretary shall ensure that information provided pursuant to subsection (a) is provided in language that—(1)is clear and concise;(2)is readily comprehensible; and(3)meets such conditions (including conditions regarding the provision of information in languages other than English) as the Secretary may prescribe in regulations to carry out this section.(c)DefinitionsIn this section:(1)The term sexual assault means the conduct described in section 1565b(c)(1) of this title that may result in pregnancy.(2)The term sexual assault survivor means any individual who presents at a military medical treatment facility and—(A)states to personnel of the facility that the individual experienced a sexual assault;(B)is accompanied by another person who states that the individual experienced a sexual assault; or(C)whom the personnel of the facility reasonably believes to be a survivor of sexual assault..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074o the following new item:1074p. Provision of pregnancy prevention assistance at military medical treatment facilities..5.Education on family planning for members of the Armed Forces(a)Education programs(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a uniform standard curriculum to be used in education programs on family planning for all members of the Armed Forces, including both men and women members, during the following periods:(A)The first year of service.(B)When a member is in training to assume command.(C)When an enlisted member becomes a senior enlisted member.(2)Sense of CongressIt is the sense of Congress that the education programs under paragraph (1) should be evidence-informed and use the latest technology available to efficiently and effectively deliver information to members of the Armed Forces.(b)ElementsThe uniform standard curriculum under subsection (a) shall include the following:(1)Information for members of the Armed Forces on active duty to make informed decisions regarding family planning.(2)Information about the prevention of unintended pregnancy and sexually transmitted infections, including human immunodeficiency virus (commonly known as HIV).(3)Information on—(A)the importance of providing comprehensive family planning for members of the Armed Forces, including commanding officers; and(B)the positive impact family planning can have on the health and readiness of the Armed Forces.(4)Current, medically accurate information.(5)Clear, user-friendly information on—(A)the full range of methods of contraception approved by the Food and Drug Administration; and(B)where members of the Armed Forces can access their chosen method of contraception.(6)Information on all applicable laws and policies so that members of the Armed Forces are informed of their rights and obligations.(7)Information on the rights of patients to confidentiality.(8)Information on the unique circumstances encountered by members of the Armed Forces and the effects of such circumstances on the use of contraception.